Citation Nr: 1546080	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  09-37 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee disability  

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.  

3.  Entitlement to a compensable disability rating for dyshidrosis of the hands and feet with distal onycholysis and subungual debris of the 10 fingernails and two great toes.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1969 to September 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared before the undersigned Veterans Law Judge in an August 2015 local hearing at the RO in Montgomery, Alabama.  A transcript of that hearing is of record. 

REMAND

A remand is necessary for the Veteran's increased disability ratings claims so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by providing examinations to assess the current severity of these conditions. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (4) (2015).

In the August 2015 hearing, the Veteran's representative asserted that the Veteran's left and right knee disabilities, as well as his appealed skin conditions, had progressively worsened since his last examination.  The Veteran last underwent a VA examination in July 2012.  

In light of the foregoing, the Board finds that a VA examination is warranted to ascertain the current severity of the Veteran's service-connected left and right knee disabilities, as well as his service-connected dyshidrosis of the hands and feet with distal onycholysis and subungual debris of the 10 fingernails and two great toes.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).

With regard to the Veteran's claim of entitlement to a TDIU, the Board notes that the record is inadequate for adjudication purposes for this claim.  In an October 1993 decision of an administrative law judge of the Social Security Administration (SSA), the Veteran was found to lack the residual functional capacity to perform the mental requirements of even sedentary work.  At that time, he was found unemployable as a result of severe osteoarthritis of both knees, a right wrist disability, mild to moderate hearing loss, a fungal infection of finger and toenails, dysthymia, posttraumatic stress disorder (PTSD), organic mental disorder not otherwise specified, and chronic and uncontrolled alcohol abuse.  

The Veteran is currently service connected for PTSD, rated 50 percent disabling, diabetes mellitus, rated 20 percent disabling, right and left knee arthritis, each knee rated 10 percent disabled, left ear hearing loss, rated noncompensably, status post left inguinal hernia, rated noncompensably, and for a skin condition, rated noncompensably.  The Veteran's total disability rating is 70 percent.  While many of the Veteran's service-connected disabilities were considered in SSA's determination that the Veteran was unable to work, that action was based in part on nonservice-connected disabilities.  There are no probative medical opinions of record that address whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities alone.  Therefore, on remand, an opinion must be obtained that addresses this issue.  

Additionally, the Board finds the issue of entitlement to a TDIU to be inextricably intertwined with the other issues remanded herein and future rating action of the RO.  Therefore, although the Board regrets the additional delay, the issue of entitlement to TDIU must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for proper VA examinations to determine the current level of impairment, if any, of the Veteran's service-connected right and left knee disabilities and his service-connected dyshidrosis of the hands and feet with distal onycholysis and subungual debris of the 10 fingernails and two great toes. 

The examiners' reports should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected disabilities.  

The entire claims file must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.

2.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim. The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

3. Thereafter, readjudicate the claims. If any benefit sought on appeal remains denied, the Veteran and his representatives should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal. A reasonable period of time should be allowed for response. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (5).




